Supplement dated June 29, 2012 to the Prospectus of the Madison Mosaic Income Trust dated May 1, 2012 This Supplement dated June 29, 2012 amends the Prospectus of the Madison Mosaic Income Trust for the Government, Core Bond and Investment Grade Corporate Bond Funds dated May 1, 2012 Effective June 29, 2012, the Annual Fund Operating Expenses for the Class Y shares of each of theGovernment, Core Bond and Investment Grade Corporate Bond Funds will be reduced, as reflected in the new fee tables and examples set forth below. Government Fund Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Old Fees Class Y New Fees Class Y Management fee 0.40% 0.40% Distribution (12b-1) fees None None Other expenses 0.28% 0.25% Total annual fund operating expenses 0.68% 0.65% Less:Fee waivers and/or expense reimbursements None (0.10%)1 Net expenses 0.68% 0.55% 1Under the new fee arrangement, the investment adviser to the Fund, Madison Investment Advisors, LLC (“Madison”), hascontractually agreed to waive 0.10% of its management fee until at least June 30, 2013.Any fees waived will not be subject tolaterrecoupment by Madison. Example: This example is intended to help you compare the cost of investing in the Government Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Government Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share Class 1 Year 3 Years 5 Years 10 Years Old Fees Class Y New Fees Class Y Core Bond Fund Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Old Fees Class Y New Fees Class Y Management fee 0.40% 0.40% Distribution (12b-1) fees None None Other expenses 0.30% 0.25% Total annual fund operating expenses 0.70% 0.65% Example: This example is intended to help you compare the cost of investing in the Core Bond Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Core Bond Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share Class 1 Year 3 Years 5 Years 10 Years Old Fees Class Y New Fees Class Y Investment Grade Corporate Bond Fund Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Old Fees Class Y New Fees Class Y Management fee 0.40% 0.40% Distribution (12b-1) fees None None Other expenses 0.30% 0.25% Total annual fund operating expenses 0.70% 0.65% Example: This example is intended to help you compare the cost of investing in the Investment Grade Corporate Bond Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Investment Grade Corporate Bond Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share Class 1 Year 3 Years 5 Years 10 Years Old Fees Class Y New Fees Class Y # Please keep this Supplement with your records.
